DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnusson et al. (US 2012/0140208).
Remarks: 
For claim 1, Magnusson et al. show a method for measuring a refractive index ((para [0056]: "While resonant sensors can monitor tiny refractive index changes…"; FIG. 8), comprising:
exciting a first antisymmetric resonance of a first metasurface (e.g. periodic dielectric guided-mode resonance device; para. [0052]), including a first periodic array of resonators formed on a substrate surface (FIGS. 3, 7B, 19, 21, 25, 26: "GMR Sensor"; para. [0049]; antisymmetric resonance is an inherent feature of the dielectric photonic crystal and the incident illumination, see para. [0032] of the present application), with illumination incident on the first metasurface at a non-normal incidence angle with respect to the substrate surface  (para. [0064]: "symmetric angular locations relative to the sensor normal”), the first metasurface including the medium encapsulating the first periodic array of resonators (see liquids in Figs. 16, 21, 26, 28; microfluidic system at para. [0066]); and

determining a refractive index of the medium from a first amplitude of a first transmitted signal that includes a portion of the illumination transmitted through the first metasurface  (para. [0059]: “This permits accurate determination of the complete biolayer properties; that is refractive index and thickness.” FIG. 7B: "Transmitted wave"; Figs. 19, 20; par. 62: "transmission sensor ...  The transmission peak alters its spectral location in a sensitive manner"; par. 65, 72: "The system can be configured as a transmission system"; FIG. 24).

4. The method of claim 1, when exciting the first antisymmetric resonance, the non-normal incidence angle being between two degrees and ten degrees (para. [0064]: “about 6 degrees” and “about 5 degrees”).  

5. The method of claim 1, further comprising:
exciting, with the illumination, a second antisymmetric resonance of a second metasurface including a second periodic array of resonators formed on a substrate surface (para. [0071]: M channels of the MxN sensor array), the second periodic array geometrically differing from the first periodic array (para. [0070]: “multiple resonance peaks due to presence of multiple waveguide modes can be generated and monitored.”); and
determining the refractive index of the medium from a second amplitude of a second transmitted signal and the first amplitude (discussed above for claim 1), the second transmitted signal including a portion of the illumination transmitted through the second metasurface (para. [0065],[0072]: " The system can be configured as a transmission system, where light transmitted through the sensor array is detected with a detector matrix on the opposite side of the array from the incident light").  

6. The method of claim 1, further comprising: 
exciting, with the illumination, a second antisymmetric resonance of a second metasurface including a second periodic array of resonators formed on a substrate surface (para. [0071]: M channels of the MxN sensor array), the second periodic array geometrically differing from the first periodic array (para. [0070]: “multiple resonance peaks due to presence of multiple waveguide modes can be generated and monitored.”); and
determining whether a change in the first amplitude is caused by a change in center wavelength of the illumination (discussed above for claim 1) or a change in the refractive index of the medium by comparing the change in the first amplitude to a change in a second amplitude of a second transmitted signal, the second transmitted signal including a portion of the illumination transmitted through the second metasurface (Fig. 7B; para. [0065],[0072]: " The system can be configured as a transmission system, where light transmitted through the sensor array is detected with a detector matrix on the opposite side of the array from the incident light").  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson as applied to claim 1 above and further in view of Official Notice.
	With respect to claims 2 and 3, Magnusson shows all the limitations as discussed for claim 1 above and further shows a spectrum of the first transmitted signal having a stopband at a center wavelength 1 with a linewidth 1, center wavelength l exceeding both a maximum spatial dimension of each resonator of the first periodic array of resonators and a unit cell size of the first periodic array (para. [0056]; see example dimensions of Fig. 19), wherein, when the illumination has a spectral bandwidth exceeding linewidth 1 and including center wavelength l1 (para. [0056]), determining the refractive index comprising:
determining center wavelength 1 from the first transmitted signal (discussed with claim 1); and 
determining the refractive index at center wavelength 1 .
Magnusson does not show the use of a lookup table that maps each of a plurality of stopband center-wavelengths to a respective one of a plurality of candidate refractive indices of the medium. 
Official Notice is taken that lookup tables were well known and at the time of filing of the claimed invention, it would have been obvious to use a lookup table that correlates the measured (claim 2) or theoretical (claim 3) center wavelengths (see Fig. 4 for theoretical and measured) to a refractive index in order to quickly determine the refractive index due to less mathematical processing.

Conclusion
This is a continuation of applicant's earlier Application No. 17/055,833.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

/Hwa Andrew Lee/             Primary Examiner, Art Unit 2886